IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 23, 2007
                                No. 05-41423
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JOSE MANUEL GUERRERO-GRANADOS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 7:04-CR-457-ALL


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Jose Manuel Guerrero-Granados (Guerrero) appeals the 87-month
sentence imposed following his guilty-plea conviction of importing more than five
kilograms of cocaine. Guerrero argues that the district court violated FED. R.
CRIM. P. 32(i)(3)(B) when it did not make a specific ruling or finding on his
request for a downward adjustment for a mitigating role. Guerrero did not
object during the sentencing hearing regarding whether the district court



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-41423

complied with Rule 32. We review for plain error. See United States v. Reyna,
358 F.3d 344, 349-50 (5th Cir. 2004) (en banc).
      The record shows that the district court stated specific reasons during the
sentence hearing that can be reasonably construed as an explicit ruling on
Guerrero’s request.    Alternatively, because the district court adopted the
presentence report (PSR) and because the findings in the PSR are sufficiently
clear that we are not left to second guess the basis for the sentencing decision,
the district court’s adoption of the PSR satisfies the mandates of Rule 32. See
United States v. Carreon, 11 F.3d 1225, 1231 (5th Cir. 1994).
      AFFIRMED.




                                       2